Per Curiam.
This is an action on the case brought for an obstruction to the navigation of the Kaw Kawlin river, whereby the scow of the plaintiffs, engaged in transporting wood on the river, was subjected to several delays. The defendants are the Kaw Kawlin River Booming Company and its president; and the obstruction was caused by filling the river with logs and detaining them by a swing boom of the Booming Company until they could be assorted. The plaintiff McGinnis, it seems, was the foreman of one Whipple who was contractor for running all the logs on said river for the season over the Ballou dam, so called, three miles above the defendant’s boom. The course of business was for McGinnis to run logs over the dam until the river was filled to the boom, and then wait until defendants could assort them, and the obstruction the scow encountered was from these logs thus filling the river between the dam and the boom. But it very clearly appears that if this was any wrong to parties desiring to navigate the river, it was the mutual wrong of McGinnis and defendants working together to a common end, and they might be joined as co-defendants in an action for causing the obstruction.
If McGinnis can sue these defendants for detaining his scow, they might have maintained a similar action against him, and the extraordinary spectacle would have been exhibited of persons uniting to commit a nuisance, and then demanding from each other compensation for their individual damages.
The circuit judge was correct in instructing the jury that the action was not maintainable, and the judgment must be affirmed with costs.